Citation Nr: 1026427	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-23 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from 
July 1967 to April 1969, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran appeared at a Travel Board Hearing in May 2010.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The Veteran has a diagnosis of bilateral hearing loss for VA 
purposes, as well as a diagnosis of tinnitus; the competent 
medical evidence of record supports a finding that the hearing 
loss and tinnitus are causally related to the Veteran's exposure 
to combat noise in the Republic of Vietnam.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009). 

2.  Service connection for tinnitus is warranted. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for bilateral 
hearing loss and tinnitus.  Therefore, no further development is 
needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Further, 38 C.F.R. § 3.385 provides that hearing loss will be 
considered to be a "disability" when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran in this case contends that he developed bilateral 
hearing loss and tinnitus as a result of his active service.  
Specifically, he states that his service as a combat infantryman 
in Vietnam exposed him to large amounts of noise, and that 
acoustic trauma is responsible for his development of a 
diminution in hearing as well as a ringing sensation in the ears.   

The Veteran's DD Form 214 documents a military occupational 
specialty of light weapons infantryman, and service in Vietnam is 
indicated.  Regarding combat exposure, it is noted that the 
Veteran received the Combat Infantryman Badge, as well as the 
Bronze Star Medal for his service in the Republic of Vietnam.  As 
this is the case, there is no doubt that the Veteran served in 
combat as an infantryman, and thus his exposure to loud noises 
(small arms, mortars, rockets) will be conceded.  

The Veteran has submitted a letter of a private audiologist, 
dated in March 2007, where mild sensorineural hearing loss and 
tinnitus were assessed as occurring bilaterally.  It is not 
apparent from this examination if the Veteran qualified as having 
a current hearing loss disability in accordance with 38 C.F.R. 
§ 3.385; however, a later VA examination, dated in October 2007, 
does document that the Veteran's diminution in hearing is enough 
to classify it as a hearing loss disability for VA purposes.  See 
38 C.F.R. § 3.385.  As such, the Veteran does have current 
diagnoses of both bilateral hearing loss and tinnitus.  

Regarding a link between in-service noise exposure and the 
claimed disorders, the Board notes that the March 2007 private 
medical opinion provides a positive nexus.  Indeed, the 
associated report of this examination documents the in-service 
noise exposure, to include exposure to small arms, artillery, and 
helicopter noises.  After detailing this, the examiner stated 
that the "sensorineural components to this hearing loss and 
tinnitus are as likely as not to have been caused by excessive 
exposure to noise such as during [the Veteran's] military 
career."  

A VA opinion, dated in October 2007, is somewhat contradictory to 
this opinion, in that the examiner notes that aging and the usage 
of "potentially ototoxic" medication contributed to hearing 
loss and tinnitus.  This examiner stated that he could not 
resolve the issue of causation without resort to speculation.  

Upon review, the Board concludes that the March 2007 private 
examination is adequate to resolve the issue of causation, even 
when considered with the October 2007 VA opinion.  Indeed, the 
private examiner stated that only the sensorineural portion of 
hearing loss is related to in-service noise exposure, and thus 
the influence of ototoxic medicine and aging is not negated.  
Nonetheless, it is not required that the sole cause of hearing 
loss and tinnitus be from the Veteran's active service in order 
to meet the requirements of service connection.  Indeed, it is 
enough that some component of the Veteran's hearing loss was 
caused by service, and the March 2007 private opinion, which 
relies on a detailed assessment of in-service noise history, is 
perfectly adequate to establish a nexus.  

Given this, the Board notes that there is evidence of in-service 
combat noise exposure, evidence of a current diagnosis of  
bilateral hearing loss and tinnitus, and a competent medical 
opinion of record, which is essentially uncontroverted, that 
links the cause of hearing loss and tinnitus to active duty noise 
exposure.  As such, the requirements for service connection have 
been met, and the Veteran's claims are granted.  See 38 C.F.R. 
§ 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


